HoRTON, C. J.:
Conceding, for the purposes of this case, that Fry imparted the alleged information to Parker; and conceding that § 288 of the act regulating crimes and punishments is broad enough to embrace within the words “any other aid,” the imparting of information, I cannot, upon the evidence preserved in the record, consent to the affirmation of the sentence imposed, because, to my mind, it clearly appears that if Fry imparted the alleged information to Parker, he did not do so solely that he might escape justice. There is no positive evidence showing, or tending to show, that Fry imparted any information or warning to Parker for the purpose of aiding him to escape.
If we roam over into the possibilities and the uncertainties of the case, and say that the acts of Fry and Parker indicate that Fry gave him the alleged information or warning, the answer to all this is, that after Fry had been told by Brown of the ravishment of his daughter, he had ample reason to see Parker at once on account of their business matters, and for his own security. If he had omitted to see Parker, after being informed of the trouble he was in, he would not have acted as an ordinary prudent business man. The business *323connections between the parties are not controverted. If, in order to obtain better security from Parker, or in consulting with him concerning their business affairs, he imparted all the information that Brown or others had given him, and this was not done with the intent that Parker might escape or avoid arrest, he would not be guilty within the statute of any offense whatever. No one can be deemed guilty under the section of the crimes act referred to, who aids a felon, not in order that he may escape from justice, but for some other purpose. (The State v. Reed, 85 Mo. 194.)